MEMORANDUM **
Siranush Tigranovna Markosyan, a native of Iran and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000), we deny the petition for review.
The BIA did not abuse its discretion in denying Markosyan’s motion to reopen as untimely where it was filed nearly five years after the BIA’s November 22, 2000, order dismissing her underlying appeal. See 8 C.F.R. § 1003.2(c)(2) (motion to reopen generally must be filed within 90 days of the final order); Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (the BIA’s denial of a motion to reopen shall be reversed only if it is ‘arbitrary, irrational, or contrary to law").
In light of our disposition, we do not reach Markosyan’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.